Thornton, J., dissenting.
— I dissent. I am of opinion that the fact was substantially found on the issue of the payment pleaded. The finding is that there was no payment. When a cause between the same parties has been tried in which the same payment was pleaded and the issue tried, the trial commencing on the 24th of September, 1883, and continuing until the 26th, and the trial of a cause between the same parties commencing *52on the 26th of September, 1883, in which the same payment is also pleaded and the issue tried, and the court finds that the payment was allowed in the action first tried, it is equivalent to a finding that no payment has been made in the action on trial. (See findings set forth in the opinion of the court.)
It is said that there is no evidence which sustained the finding that there is no payment, or that it was allowed in the cause first tried, because it does not appear by findings filed that the payment was allowed in such action. But there was sufficient evidence before the court to show that the payment should not be allowed in this cause, and in my opinion the court so finds. The record shows that the two actions were on the same contract, and that the same payment was pleaded in both, and that there was evidence of the payment in the other case. It is conceded that if allowed in both cases it would be allowed twice. This was evidence enough to justify a finding of the payment in the action, first tried, and to authorize a finding against it in this action, which finding in my opinion was made.
We have a right to presume that the findings have been long since filed in the cause first tried, and this court has the power under the constitution to send an order to the clerk of the trial court to have the judgment roll certified to this court, and to inspect it; and if it appears that the payment was allowed in that cause, to affirm the judgment in this. This obviates the necessity of sending this cause back for a new trial, which trial must be a mere form, causing unnecessary expense to the parties.